Citation Nr: 0939463	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left shoulder 
dislocation, claimed as left shoulder problems.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1955 to November 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidentiary record, the Board notes that 
in the Veteran's March 2007 substantive appeal (VA Form 9), 
he requested a hearing before a Veterans Law Judge at the RO 
(a videoconference hearing).  Such a hearing was scheduled 
for July 29, 2009.  The Veteran failed to report at his 
scheduled time.  However, the Veteran contacted the RO on the 
date of his hearing and requested that his hearing be 
rescheduled again due to the fact that his "health had taken 
a turn for the worse, and [he] was not physically able to 
make the scheduled date and time."  The Board granted the 
Veteran's motion to reschedule in September 2009.  

As such, the Board finds that the Veteran must be scheduled 
for a videoconference hearing, and notified of the time and 
place of the scheduled hearing.  Because such hearings are 
scheduled by the RO, see 38 C.F.R. §  20.704(a) (2009), the 
Board is remanding the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the Veteran for a 
videoconference hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice 
provided to the Veteran of the 
scheduling of the hearing should be 
placed in the record.

2.	After the hearing is conducted, or if 
the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


